5 So. 3d 695 (2009)
Kevin BLACK, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3244.
District Court of Appeal of Florida, First District.
January 16, 2009.
Rehearing Denied February 27, 2009.
*696 Kevin Black, pro se, Petitioner.
Kim M. Fluharty, General Counsel, and Sarah J. Rumph, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is denied on the merits. See Grace v. Fla. Parole Comm'n, 985 So. 2d 1213 (Fla. 1st DCA 2008).
KAHN, BENTON, and BROWNING, JJ., concur.